                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

DANIEL CLEON BURROUGHS                                                                    PLAINTIFF

VS.                                      1:19-CV-00101-BRW

BRIAN HALE, et al.                                                                    DEFENDANTS

                                                ORDER
         Plaintiff, who is in custody at the Van Buren County Detention Center, filed this case pro

se under 42 U.S.C. § 1983, and submitted a Motion to Proceed In Forma Pauperis (Doc. Nos. 1,

2). Because Plaintiff provided the documentation required by 28 U.S.C. § 1915(a), his request to

proceed in forma pauperis (Doc. No. 1) is GRANTED.1

I.       In Forma Pauperis Application

         If a prisoner is permitted to file a civil action in forma pauperis, he still must pay the

$350.00 filing fee.2 The only question is whether he will pay the entire filing fee at the

beginning of the lawsuit or pay in installments over a period of time.3 To proceed in forma

pauperis, an inmate must file an application and attach a calculation sheet that shows his trust




1
  Plaintiff is notified of his responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2):

         It is the duty of any party not represented by counsel to promptly notify the
         Clerk and the other parties to the proceedings of any change in his or her
         address, to monitor the progress of the case, and to prosecute or defend the
         action diligently. A party appearing for himself/herself shall sign his/her
         pleadings and state his/her address, zip code, and telephone number. If any
         communication from the Court to a pro se plaintiff is not responded to
         within thirty (30) days, the case may be dismissed without prejudice. Any
         party proceeding pro se shall be expected to be familiar with and follow the
         Federal Rules of Civil Procedure.
2
    28 U.S.C. §1915(b)(1).
3
    Ashley v. Dilworth, 147 F.3d 715, 716 (8th Cir. 1998).
account balances.4 Based on the information provided, the Court will determine how the filing

fee is to be paid. If an inmate is allowed to pay over time, he has to pay all of the filing fee, even

if the case is dismissed before trial, and no part of the fee will be refunded.

          Plaintiff’s calculation sheet shows that he has an average monthly deposit of $197.00. 5 I

assess an initial partial filing fee of $39.40. His present custodian, the Administrator of the Van

Buren County Detention Center, or his or her designee, or any future custodian, will collect the

initial partial filing fee regardless of the balance of his prisoner trust account and thereafter will

collect the remainder of the $350.00 filing fee in monthly payments of 20% of the preceding

month’s income credited to Plaintiff’s inmate trust account, whenever the account has more than

$10.00. The payments should be clearly identified by the name and number assigned to this

action.

II.       Screening

          I must screen prisoner complaints that seek relief against a government entity, officer, or

employee.6 I will dismiss any part of a complaint raising claims that: (a) are legally frivolous or

malicious; (b) fail to state a claim upon which relief may be granted; or (c) seek money from a

defendant who is immune from paying damages.7

          Plaintiff alleges that on December 13, 2018, Jarome Guthrie was driving Plaintiff away

from a meeting with his parole officer when the vehicle was unlawfully stopped and searched;




4
  The calculation sheet must be signed by an authorized officer at the facility or unit where the
inmate is being held.
5
    Doc. No. 1.
6
    28 U.S.C. § 1915A; 28 U.S.C. § 1915.
7
    28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e).

                                                   2
Plaintiff asks that resulting case against him be dismissed and seeks damages.8 Public records

show that Plaintiff is scheduled for a jury trial on December 4-6, 2019, in Van Buren County,

Arkansas, on drug charges that arose from the allegedly unlawful search.9 Plaintiff’s claims in

his federal case should be stayed. In Younger v. Harris,10 the Supreme Court held that federal

courts should abstain from interfering in ongoing state proceedings. The Court explained the

rationale for such abstention as follows:

          [The concept of federalism] represent[s] . . . a system in which there is sensitivity
          to the legitimate interests of both State and National Governments, and in which
          the National Government, anxious though it may be to vindicate and protect
          federal rights and federal interests, always endeavors to do so in ways that will
          not unduly interfere with the legitimate activities of the States.11

          The Younger abstention doctrine is appropriate where: (1) there is an ongoing state

proceeding; (2) an important state interest is implicated; and (3) the plaintiff has an avenue for

reviewing his constitutional claims in state court.12 Here, Arkansas has an important interest in

adjudicating the charges against Plaintiff, and he may raise the constitutional issues before the

state court. Plaintiff has not pled any extraordinary circumstances that would warrant

intervention in the state proceedings.13 When, as here, a plaintiff seeks damages, his case should

be stayed under Younger, rather than dismissed.14 Accordingly, Plaintiff’s case is


8
    Doc. No. 2.
9
    State v. Burroughs, 12CR-19-15.
10
     401 U.S. 37, 43-45 (1971).
11
     Id. at 44.
12
  Yamaha Motor Corp. v. Stroud, 179 F.3d 598, 602 (8th Cir. 1999); Yamaha Motor Corp. v.
Riney, 21 F.3d 793, 797 (8th Cir. 1994).
13
     Middlesex County Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).
14
     Night Clubs, Inc. v. City of Fort Smith, 163 F.3d 475, 481-82 (8th Cir. 1998).
                                                    3
administratively terminated until the criminal charges against him have been fully resolved,

including any appeal.

                                          CONCLUSION

        1. Plaintiff’s Motion For Leave to Procced In Forma Pauperis (Doc. No. 1) is

GRANTED.

        2. Plaintiff’s present custodian, the Administrator of the Van Buren County Detention

Center, or his or her designee, or any future custodian, will collect the $39.40 initial filing fee

and thereafter the remainder of the $350.00 filing fee in monthly payments of 20% of the

preceding month’s income credited to Plaintiff’s inmate trust account, whenever the account has

more than $10.00. The payments should be clearly identified by the name and number assigned

to this action.

        3. The Clerk of the Court is directed to send a copy of this Order to the Administrator of

the Van Buren County Detention Center, P.O. Box 451, Clinton, Arkansas 72031.

        4. The Clerk of the Court is further directed to stay and administratively terminate this

proceeding pending final disposition of Plaintiff’s criminal charges.

        5. This case is subject to reopening upon Plaintiff’s filing of a motion to reopen the case

after such final disposition.

        6. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal of this order would not be taken in good faith.

        IT IS SO ORDERED this 10th day of October, 2019.



                                                       Billy Roy Wilson______________
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
